Exhibit 10.7(d)

 

Cinemark Holdings, Inc.

2017 Omnibus Incentive Plan

Restricted Stock Award Certificate

THIS IS TO CERTIFY that Cinemark Holdings, Inc., a Delaware corporation (the
“Company”), has granted you (the “Participant”) the right to receive Shares of
Common Stock under its 2017 Omnibus Incentive Plan (the “Plan”), as follows:

 

 

 

Name of Participant:

                                                                      
                       

 

 

Address of Participant:

                                                                      
                       

 

 

 

                                                                      
                       

 

 

Number of Shares:

                                                                      
                       

 

 

Date of Grant:

                                                                      
                       

 

 

Acceptance Expiration Date:

15 days after the Participant’s receipt of this Certificate and the related
Restricted Stock Award Agreement

 

 

Vesting Commencement Date:

                                                                      
                       

 

 

 

 

Vesting Schedule:

Vesting

Date

Percentage of

Shares Vested

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
accompanying Restricted Stock Award Agreement and the Plan (both incorporated
herein by this reference as if set forth in full in this document). By executing
this Certificate, you hereby irrevocably elect to accept the Restricted Stock
rights granted under this Certificate and the related Restricted Stock Award
Agreement and to receive the shares of Restricted Stock designated above subject
to the terms of the Plan, this Certificate and the Award Agreement.

 

 

 

 

Participant:

 

Cinemark Holdings, Inc.

 

 

 

 

 

 

By:                                                       
                                 

Name:                                                             , an
individual

 

Title:                                                       
                              

 

 

 

Dated:                                                  
                                 

 

Dated:                                                        
                           

 

 

Cinemark Holdings, Inc. 2017 Omnibus Incentive Plan

Restricted Stock Award Certificate

--------------------------------------------------------------------------------

 

Cinemark Holdings, Inc.

2017 Omnibus Incentive Plan

Restricted Stock Award Agreement

This Restricted Stock Award Agreement (the “Agreement”), is entered into on the
Date of Grant, subject to the Participant’s acceptance of the terms of the
Agreement evidenced by the Participant’s signature on the Restricted Stock Award
Certificate accompanying this Agreement (the “Certificate”), by and between
Cinemark Holdings, Inc., a Delaware corporation (the “Company”), and the
Participant named in the Certificate.

Under the Cinemark Holdings, Inc. 2017 Omnibus Incentive Plan (the “Plan”), the
Administrator has authorized the grant to the Participant of the right to
receive Shares (the “Award”), under the terms and subject to the conditions set
forth in this Agreement and the Plan. Capitalized terms not otherwise defined in
the Agreement have the meanings ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained in this
Agreement and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.Basis for Award. This Award is granted under the Plan for valid consideration
provided to the Company by the Participant. By the Participant’s execution of
the Certificate, the Participant agrees to accept the Restricted Stock Award
rights granted under the Certificate and this Agreement and to receive the
shares of Restricted Stock of the Company designated in the Certificate subject
to the terms of the Plan, the Certificate and this Agreement.

2.Restricted Stock Award. The Company hereby awards and grants to the
Participant, for valid consideration with a value in excess of the aggregate par
value of the Common Stock awarded to the Participant, the number of Shares set
forth in the Certificate, which are subject to the restrictions and conditions
set forth in the Plan, the Certificate and in this Agreement (the “Restricted
Shares”). One or more stock certificates representing the number of Shares
specified in the Certificate will hereby be registered in the Participant’s name
(the “Stock Certificate”), but will be deposited and held in the custody of the
Company for the Participant’s account as provided in Section 4 hereof until such
Restricted Shares become vested and all restrictions thereon have lapsed. The
Participant acknowledges and agrees that those Shares may be issued as a book
entry with the Company’s transfer agent and that no physical certificates need
be issued for as long as such Shares remain subject to forfeiture and
restrictions on transfer.

3.Vesting.

(a) Vesting Schedule. The Restricted Shares will vest and restrictions on
transfer will lapse under the Vesting Schedule set forth in the Certificate, on
condition that the Participant is still then in Continuous Service.

(b) Termination of Continuous Service.

(i) Except as otherwise provided in (x) a Service Agreement the terms of which
have been approved by the Administrator (y) Section 3(b)(ii) of this Agreement
or (z) the Plan, if the Participant ceases Continuous Service for any reason the
Participant will immediately forfeit the Restricted Shares standing in the name
of the Participant on the books of the Company that have not vested and as to
which restrictions have not lapsed (“Unvested Shares”) and such Unvested Shares
will be cancelled as outstanding Shares.

(ii) In the event that a Participant’s Continuous Service to the Company or a
Subsidiary is terminated because of Participant’s death or Disability, the
Participant or his estate or legal representative, as applicable, shall have the
right to receive certificates for (x) all Restricted Shares for which the
restrictions have lapsed in accordance with the Plan and for which certificates
have not previously been delivered by the Company as of the date of termination,
and (y) Restricted Shares for which the restrictions have not lapsed shall vest
on a pro-rata basis based on the percentage determined by dividing (i) the
number of days from and including the grant date of such Restricted Shares
through the termination of Participant’s employment by death or Disability, by
(ii) the number of days from and including the grant date of such Restricted
Shares to the full vesting date of such Restricted Shares. The Company shall as
promptly as practical deliver the certificates required to be delivered under
this Section 3(b)(ii) to the Participant, his estate, or legal representative,
as applicable.

3

 

--------------------------------------------------------------------------------

 

(c) Restriction on Transfer of Unvested Shares. The Participant is not permitted
to transfer, assign, grant a lien or security interest in, pledge, hypothecate,
encumber or otherwise dispose of any of the Unvested Shares, except as permitted
by this Agreement.

4.Deposit of the Unvested Shares. The Unvested Shares shall remain on the books
of the Company until they become vested, at which time such vested Restricted
Shares will no longer constitute Unvested Shares. If requested by the Company,
the Participant shall execute and deliver to the Company, concurrently with the
execution of this Agreement (or, if requested by the Company, from time to time
thereafter during the Restricted Period) blank stock powers for use in
connection with the transfer to the Company or its designee of Unvested Shares
that do not become vested. Subject to satisfaction of applicable tax withholding
in accordance with Section 7, the Company will deliver to the Participant the
Shares that become vested on the lapse of the forfeiture and non-transferability
restrictions thereon.

5.Rights as a Stockholder, Dividends. Subject to the terms of this Agreement,
the Participant will have all the rights of a stockholder with respect to the
Restricted Shares, including the right to vote the Restricted Shares and to
receive any dividends thereon.

6.Compliance with Laws and Regulations. The issuance and transfer of Common
Stock is subject to the Company’s and the Participant’s full compliance, to the
satisfaction of the Company and its counsel, with all applicable requirements of
federal, state and foreign securities laws and with all applicable requirements
of any securities exchange on which the Common Stock may be listed at the time
of such issuance or transfer. The Participant understands that the Company is
under no obligation to register or qualify the Shares with the Securities and
Exchange Commission, any state securities commission, foreign securities
regulatory authority or any securities exchange to effect such compliance.

7.Tax Withholding

(a) As a condition to the release of Shares upon lapse of restrictions on
transfer, no later than the first to occur of (i) the date as of which all or
any of the Restricted Shares vest and the restrictions on their transfer lapse
or (ii) the date required by Section 8(b), the Participant must pay to the
Company any federal, state or local taxes required by law to be withheld with
respect to the Restricted Shares that vest. In addition to the Company’s right
to withhold from any compensation paid to the Participant by the Company, the
Participant may provide for payment of withholding taxes in full by cash or
check or, if the Administrator permits, by one or more of the alternative
methods of payment set forth in the Plan.

(b) The Participant may elect, within 30 days of the Date of Grant, to include
in gross income for federal income tax purposes under Section 83(b) of the Code,
an amount equal to the aggregate Fair Market Value on the Date of Grant of the
Restricted Shares (less the amount, if any, paid by the Participant (other than
by prior or future services) for the Restricted Shares). In connection with any
such election, the Participant must promptly provide the Company with a copy of
the election as filed with the Internal Revenue Service and pay to the Company,
or make such other arrangements satisfactory to the Administrator to pay to the
Company based on the Fair Market Value of the Restricted Shares on the Date of
Grant, any federal, state or local taxes required by law to be withheld with
respect to the Restricted Shares at the time of the election. If the Participant
fails to make such payments, the Company will have the right to deduct from any
payment of any kind otherwise due to Participant, to the extent permitted by
law, any federal, state or local taxes required to be withheld with respect to
the Restricted Shares.

8.No Right to Continued Service. Nothing in this Agreement or in the Plan
imposes or may be deemed to impose, by implication or otherwise, any limitation
on any right of the Company or its Affiliates to terminate the Participant’s
Continuous Service at any time.

9.Representations and Warranties of the Participant. The Participant represents
and warrants to the Company as follows:

4

 

--------------------------------------------------------------------------------

 

(a) Acknowledgment and Agreement to Terms of the Plan. The Participant
acknowledges receipt of a copy of the Plan, the Certificate, this Agreement and
the prospectus dated June 13, 2017 covering the Shares reserved for issuance
under the Plan. The Participant has read and understands the terms of the Plan,
the Certificate and this Agreement, and agrees to be bound by their terms and
conditions. The Participant acknowledges that there may be adverse tax
consequences on the vesting of Restricted Shares or disposition of the Shares
once vested, and that the Participant should consult a tax advisor before such
time.

(b) Stock Ownership. The Participant is the record and beneficial owner of the
Restricted Shares with full right and power to transfer the Unvested Shares to
the Company free and clear of any liens, claims or encumbrances and the
Participant understands that the Stock Certificates evidencing the Restricted
Shares will bear a legend referencing this Agreement.

(c) Rule 144. The Participant understands that Rule 144 issued under the
Securities Act may indefinitely restrict transfer of the Common Stock if the
Participant is an “affiliate” of the Company (as defined in Rule 144), or for up
to one year if “current public information” about the Company (as defined in
Rule 144) is not publicly available regardless of whether the Participant is an
affiliate of the Company.

10.Compliance with Securities Laws. The Participant understands and acknowledges
that, notwithstanding any other provision of the Agreement to the contrary, the
vesting and holding of the Restricted Shares is expressly conditioned on
compliance with the Securities Act and all applicable federal, state and foreign
securities laws. The Participant agrees to cooperate with the Company to ensure
compliance with such laws.

11.Capitalization Adjustments. If, as a result of any capitalization adjustment
under the Plan, the Participant becomes entitled to receive additional Shares or
other securities (“Additional Securities”) in respect of the Unvested Shares,
the Additional Securities will be Unvested Shares, and the total number of
Unvested Shares will be equal to the sum of (i) the initial Unvested Shares and
(ii) the number of Additional Securities issued or issuable in respect of the
initial Unvested Shares and any Additional Securities previously issued to the
Participant.

12.Restrictive Legends and Stop-Transfer Orders

(a) Legends. To the extent that a Stock Certificate or Certificates representing
Unvested Shares is issued in physical form rather than through book entry with
the Company’s transfer agent, the Participant understands and agrees that the
Company will place the legends set forth below or similar legends on any Stock
Certificate evidencing the Common Stock, together with any other legends that
may be required by federal, state or foreign securities laws, the Company’s
articles of incorporation or bylaws, any other agreement between the Participant
and the Company or any agreement between the Participant and any third party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC RESALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.

The Company will remove the above legend at such time as the Shares in question
are no longer subject to restrictions on public resale and transfer under this
Agreement. Any legends required by applicable federal, state or foreign
securities laws will be removed at such time as such legends are no longer
required.

(b) Stop-Transfer Instructions. To ensure compliance with the restrictions
imposed by this Agreement, the Company may issue appropriate “stop-transfer”
instructions to its transfer agent, if any, and if the Company transfers its own
Common Stock, it may make appropriate notations to the same effect in its own
records.

 

(c) Refusal to Transfer. The Company will not be required (iii) to transfer on
its books any Restricted Shares that have been sold or otherwise transferred in
violation of this Agreement; or (iv) to treat as owner of the Restricted Shares,
or to accord the right to vote or pay dividends to, any purchaser or other
transferee to whom the Restricted Shares have been transferred.

5

 

--------------------------------------------------------------------------------

 

13.Data Privacy.  The Company’s Human Resources Department in Plano, Texas
(U.S.A.) administers and maintains the data regarding the Plan, all Grantees
under the Plan and the restricted stock granted to each Grantee.

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the Grantee, the award
granted and the number of shares of restricted stock included in any award
(“Grantee Personal Data”).  From time to time during the course of Grantee’s
employment with the Company, the Company may transfer certain of Grantee
Personal Data to certain third parties (“Third Parties”) as necessary for the
purpose of implementation, administration and management of Grantee’s
participation in the Plan (the “Purposes”), and the Company and its Third
Parties may each further transfer Grantee Personal Data to additional third
parties assisting the Company in the implementation, administration and
management of the Plan (collectively, “Data Recipients”).  The countries to
which Grantee Personal Data may be transferred may have data protection
standards that are different than those in Grantee’s home country and that offer
a level of data protection that is less than that in Grantee’s home country.

In accepting the Award set forth in the Agreement, Grantee hereby expressly
acknowledges that Grantee understands that from time to time during the course
of Grantee’s employment with the Company the Company may transfer Grantee
Personal Data to Data Recipients for the Purposes.  Grantee further acknowledges
that Grantee understands that the countries to which Grantee Personal Data may
be transferred may have data protection standards that are different than those
in Grantee’s home country and that offer a level of data protection that is less
than that in Grantee’s home country.

Further, in accepting the Award set forth in the Agreement, Grantee hereby
expressly affirms that Grantee does not object, and Grantee hereby expressly
consents, to the transfer of Grantee Personal Data by the Company to Data
Recipients for the Purposes from time to time during the course of Grantee’s
employment with the Company.

14.General Terms

(a) Interpretation. Any dispute regarding the interpretation of this Agreement
must be submitted by the Participant or the Company to the Administrator for
review. The Administrator’s resolution of such dispute will be final and binding
on the Company and the Participant.

(b) Entire Agreement. The Plan and the Certificate are incorporated in this
Agreement by reference, and the Participant hereby acknowledges that a copy of
each has been made available to the Participant. This Agreement, the Certificate
and the Plan constitute the entire agreement of the parties and supersede all
prior undertakings and agreements with respect to the subject matter hereof. In
the event of a conflict or inconsistency between the terms and conditions of
this Agreement, the Certificate and the Plan, the Plan will govern.

(c) Modification. The Agreement may be modified only in writing signed by both
parties.

(d) Notices. Any notice required under this Agreement to be delivered to the
Company must be in writing and addressed to the Corporate Secretary of the
Company at its principal corporate offices. Any notice required to be given or
delivered to the Participant must be in writing and addressed to the Participant
at the address indicated on the Certificate or to such other address as the
Participant designates in writing to the Company. All notices will be deemed to
have been delivered: (v) on personal delivery, (vi) five days after deposit in
the United States mail by certified or registered mail (return receipt
requested), (vii) two business days after deposit with any return receipt
express courier (prepaid) or (viii) one business day after transmission by fax
or email.

(e) Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding on and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein and in the Plan, this Agreement is binding on the Participant
and the Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

(f) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

6

 